[Cite as Anderson v. Greater Cleveland Regional Transit Auth., 2018-Ohio-4596.]




JASON A. ANDERSON                                     Case No. 2018-00593PQ

       Requester                                      Judge Patrick M. McGrath

       v.                                             JUDGMENT ENTRY

GREATER CLEVELAND
REGIONAL TRANSIT AUTHORITY

       Respondent


        {¶1}     On January 18, January 23, and March 29 of 2018, requester Jason
Anderson and representatives acting on his behalf made 94 public records requests to
respondent Greater Cleveland Regional Transit Authority (RTA). (Complaint at 2-15;
Response, Exh. B.) The RTA provided thousands of pages of responsive records, noted
that several requests were overly broad, and indicated that it had no records responsive
to some requests. (Response at 2, 5-6; Jackson Aff. at ¶ 5-17; Exhs. C-E, G, I.)
        {¶2}     On April 4, 2018, Anderson filed a complaint under R.C. 2743.75 alleging
public records access violations by the RTA. The complaint failed to attach the
responses of the RTA or to state with clarity how access to public records had been
denied. The court directed Anderson to submit an amended complaint separately listing
each request for which he was seeking relief and the request letter(s) in which it was
made. (April 9, 2018, Order.) On April 27, 2018, Anderson filed an amended complaint
in which he alleged that the RTA had failed to make records available within a
reasonable period of time with respect to fourteen of the original 94 requests.
R.C. 149.43(B)(1). (Am. Complaint at 2-3.) On July 24, 2018, the RTA filed its response
(Response) asserting that under the facts and circumstances of this case it had
provided records within a reasonable period of time. On August 13, 2018, Anderson
filed a reply.
Case No. 2018-00593PQ                       -2-                       JUDGMENT ENTRY


        {¶3}    On August 21, 2018, Special Master Jeffery Clark issued a report finding
that under the facts and circumstances of the case the 23 business days taken by the
RTA to provide records responsive to the requests was a reasonable period of time.
The Special Master recommended the court issue an order denying Anderson’s claim.
        {¶4}    R.C. 2743.75(F)(2) states, in part: “Either party may object to the report
and recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * *.” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the Special Master’s decision. Therefore, the court adopts the
Special Master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶5}    Court costs are assessed against the requester. The clerk shall serve
upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge

Filed October 19, 2018
Sent to S.C. Reporter 11/14/18